The opinion of the court was delivered by
Redfield, Ch. J.
This is a claim in the form of book account, for repairs made by the husband, upon the real estate of the wife, while in the possession of the husband, during coverture, and for taxes. During this same term, the rents of such estate greatly exceeded the repairs, and taxes.
1. No transaction between husband and wife, during coverture, will create a debt against the estate of the wife after her decease.
2. This claim has been more than reimbursed by the rents; so that the plaintiff has no just claim for compensation, even in a court of equity.
3. The repairs and taxes were incumbent upon the plaintiff, during the occupancy of the estate, probably in order to keep it in *514tenantable condition, and to free it from accruing burdens,- and could create no claim, either in law, or equity, against any one, so long as they were more than compensated by the rents, and were done and paid by the plaintiff, in his own right, and with no reasonable ground to expect they would be reimbursed by any one.
4. If a husband should make permanent improvements upon the wife’s estate, greatly beyond the value of the rents, and should unexpectedly be deprived of the same, by a dissolution of the coverture, by the death of the wife, it is possible, a court of equity, in a strong case, might grant some relief, by a division of the estate, to prevent great injustice, by what, in a court of equity, might be regarded, as in some sense, an-unexpected occurrence, and so coming fairly within its jurisdiction to relieve from accident. But even this is doubtful. And the present case affords no such state of facts.
Judgment affirmed.